28 U.S. 68
3 Pet. 68
7 L.Ed. 605
THE BANK OF THE UNITED STATES AND SAMUEL W.VENABLES'S EXECUTORSv.JOHN T. SWAN.
January Term, 1830

1
ON consideration of the motion made by Mr Wirt, of counsel for the appellee, for leave to take from the office of the clerk of this court, before the adjournment of the present term of this court, an official certificate of the dismissal of this appeal, dismissed last Saturday, being the 30th of January, of the present term of this court:


2
It is ordered that the said motion be overruled; and that the leave prayed for be refused; as under the practice of this court, the appellants would have a right during the present term to lodge a transcript of the record of said appeal with the clerk of this court, and move to have the appeal reinstated; whereas to grant the present prayer or motion would be to prejudge such a motion. Per Mr. Chief Justice MARSHALL.